DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered.
Applicant's arguments, on page 7, with respect to the 35 U.S.C. 112 rejections to claims 13-20 have been fully considered but are not persuasive. Claim 13 has still not been amended as claim 1 previously was, and it is still necessary to amend “each of the first multi-VLSFs” to “each VLSF of the first multi-VLSFs” and “each of the second multi-VLSFs” to “each VLSF of the second multi-VLSFs” in claim 13 to overcome the instant rejection. Thus, the 35 U.S.C. 112(b) rejection of claims 13-20 is maintained.
Applicant's arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejections to claims 1-20 have been fully considered but they are not persuasive.
Applicant argues that the “Examiner's Rejection is Conclusory and Unsupported” because the rejection lacks a clear articulation of the reasons why these features would allegedly have been obvious. The examiner respectfully disagrees. The examiner clearly explained in the previous action that the “utilizing variable length superframes is that increases system flexibility, thus enhancing system efficiency” was the motivation to combine Hreha and Dankberg. The applicant also argues that because “The Prior Art or Appropriate Evidence Must Provide a Basis for the Modification; Conclusion of Obviousness Cannot Derive from Applicant's Specification” and that the “Examiner Relied Upon Recognition of Problem Rather than Recognition of Solution” and thus that the examiner’s motivation to combine is improper as the motivation “enhancing system efficiency” is not found in the prior art. The examiner respectfully disagrees. Firstly as discussed in MPEP 2143.01, a “motivation to combine may be Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). To improve efficiency is a design incentive motivated by explicit market forces in that improving efficiency reduces cost, and is cited as a motivation for the overall teachings in Dankberg such as in paragraphs 108 and 114. As the examiner explained in the previous action, Dankberg teaches in paragraph 78 that variable length superframes may be used. One of ordinary skill in the art would know that something variable or dynamic would provide more flexibility than something with a set value. The overall teachings of Hreha are centered around using dynamic beam hopping to improve efficiency, such as in paragraph 113, which is an example of improved flexibility improving efficiency. Thus, it would be obvious to one of ordinary skill in the art when taking into account the previously cited portions of Hreha and Dankberg within the context of the entire teachings of Hreha and Dankberg to implement the variable subframes from Dankberg in Hreha so as to improve efficiency. The examiner notes that these arguments are merely clarifying the previously made prima facie case of obviousness.
Applicant’s arguments regarding the dependent claims are based on their dependence to claims 1 and 13 and are respectfully disagreed with for similar reasons as the arguments in regards to claims 1 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “each of the first multi-VLSFs” and “each of the second multi-VLSFs”.  There is insufficient antecedent basis for this limitation in the claim. Only a single first multi-VLSF and single second multi-VLSF has been described in this claim. Claims 14-20 depend on claims 13 and are rejected based on their dependence to claims 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-4, 6, 10-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha (US 20170289939 A1) in view of Dankberg (US 20090081946 A1).
Regarding claim 1, Hreha discloses:
“A method for time division multiplexing (TDM) a signal for a beam hopping relay comprising: generating the signal by interleaving a first multi- … SuperFrames (VLSFs) with a second multi-VLSFs; and transmitting the signal to the beam hopping relay,” ([para 0119]: “FIG. 24 graphically depicts how the epochs are assigned to a set of hopping beams in hopping group HG2 (see FIG. 21) over a portion of the hopping period. As can be seen, at no instance in time is any two beams active in the hopping group. That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)
“wherein the first multi-VLSFs comprise at least one first VLSF, the second multi-VLSFs comprise at least one second VLSF,” ([para 0120]: “FIG. 25 depicts a super-frame which is the data format used during one epoch. In one embodiment, the super-frame is based on the DVB-S2x standard.”)
“each VLSF of the first multi-VLSFs has a duration of a first dwell period, each VLSF of the second multi-VLSFs has a duration of a second dwell period,” (In Fig. 24, beam 2 is 4 epochs and beam 24 is 2 epochs.)
“each of the at least one first VLSF and each of the at least one second VLSFs comprises at least one SuperFrame Unit (SFU), an SFU count of each of the at least one first VLSF is integral and greater than zero, an SFU count of the at least one second VLSF is integral and greater than zero,” ([para 0122]: “FIG. 26 also shows the same-super-frame of FIG. 25, but indicating the data contents.” The examiner notes that SFU is not a term of art and the language of the instant claim is broad such that a group of symbols symbol in Hreha can reasonable correspond to an SFU.)
“each of the at least one first VLSF has a first duration comprising multiple symbols, each of the at least one second VLSF has a second duration comprising multiple symbols, the first dwell period is an ([para 0120]: “As can be seen the entire epoch lasts for 1.286334 milliseconds.”)
Hreha does not explicitly disclose the super frames are “variable length” (the term VLSF has been left as VLSF above for the sake of ease of readability) nor that “the first duration is different than the second duration”.
However, Dankberg discloses the missing feature “variable length” super frames and that “the first duration is different than the second duration” ([para 0078]: “Referring next to FIG. 8, an embodiment of a downstream channel 800 is shown. The downstream channel 800 includes a series of superframes 804 in succession, where each superframe 804 may have the same size or may vary in size.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha and Dankberg, to modify the superframes disclosed by Hreha, to have variable length as disclosed by Dankberg. The motivation for utilizing variable length superframes is that increases system flexibility, thus enhancing system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg to obtain the invention as specified in the instant claim.
Regarding claim 2, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “deinterleaving, at the beam hopping relay, the signal to obtain the first multi-VLSFs for a first beam and the second multi-VLSFs for a second beam” ([para 0119]: “FIG. 24 graphically depicts how the epochs are assigned to a set of hopping beams in hopping group HG2 (see FIG. 21) over a portion of the hopping period. As can be seen, at no instance in time is any two beams active in the hopping group. That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)
Regarding claim 3, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “relaying, from the beam hopping relay, the first beam for the first dwell period and the second beam for the second dwell period.” ([para 0120]: “As can be seen the entire epoch lasts for 1.286334 milliseconds.” Note that the feeder and hopping beams are the same number of epochs.)
Regarding claim 4, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein a first SFU of the at least one first VLSF comprises a Start of SuperFrame (SOSF), a SuperFrame Format Indicator (SFFI), and eight Capacity Units (CUs), and each of any remaining SFUs of the at least one first VLSFs comprises sixteen CUs.” ([para 0122]: “The usable portion 720 of the super-frame includes a header and a payload. The header, which uses 720 symbols, includes two fields: SOSF and SFFI.” Wherein when a group of 1440 symbols corresponds to a SFU and 90 symbols of payload correspond to a CU, because the first SFU in the superframe has 720 symbols of SFU and SFFI, 720 symbols remain for CU which results in 8 CU. The remaining groups of 1440 symbols do not have SOSF and SFFI and thus have 1440 symbols for the payload, which corresponds to 16 CU.)
Regarding claim 6, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the first multi-VLSFs comprise a last VLSF that comprises a last SFU that comprises a Beam Hopping Forward Synchronization Pattern (BHFSP) that acts as a buffer for timing synchronization between a transmitter and the beam hopping relay for beam hopping.” ([para 0122]: “The unusable portion of the super-frame, which includes late arrival window 724, payload transition time 722 and early arrival window 726, utilizes the time for transmitting 540 symbols. However, no real data symbols will intentionally be transmitted during these times by the satellite.”)
Regarding claim 10, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the first dwell period and the second dwell period are integral multiples of a dwell period that is less than or equal to the first dwell period and the second dwell period.” (In Fig. 24, beam 2 is 4 epochs and beam 24 is 2 epochs.)
Regarding claim 11, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the beam hopping relay is disposed in a satellite, and the transmitting is performed by a satellite gateway.” ([para 0119]: “That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)
Regarding claim 12, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the beam hopping relay is disposed in a satellite gateway, and the transmitting is performed by a satellite.” ([para 0126]: “In one embodiment, the non-geostationary satellites described above includes a forward path and a return path, such that the forward path has different hopping plans than the return path. That is, the beam hooping for the forward path can be different than the beam hopping for the return. For example, the forward path can have different hopping groups, sequences and/or dwell times than the return.”)
Regarding claim 13, Hreha discloses:
“A system to time division multiplex (TDM) a signal for a beam hopping relay comprising: a signal generator to generate the signal by interleaving a first multi-… SuperFrames (VLSFs) with a second multi-VLSFs; and a transmitter to transmit the signal to the beam hopping relay,” ([para 0119]: “FIG. 24 graphically depicts how the epochs are assigned to a set of hopping beams in hopping group HG2 (see FIG. 21) over a portion of the hopping period. As can be seen, at no instance in time is any two beams active in the hopping group. That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)
“wherein the first multi-VLSFs comprise at least one first VLSF, the second multi-VLSFs comprise at least one second VLSF,” ([para 0120]: “FIG. 25 depicts a super-frame which is the data format used during one epoch. In one embodiment, the super-frame is based on the DVB-S2x standard.”)
“each of the first multi-VLSFs has a duration of a first dwell period, each of the second multi-VLSFs has a duration of a second dwell period,” (In Fig. 24, beam 2 is 4 epochs and beam 24 is 2 epochs.)
“each of the at least one first VLSF and each of the at least one second VLSFs comprises at least one SuperFrame Unit (SFU) comprising multiple symbols, an SFU count of each of the at least one first VLSF is integral and greater than zero, an SFU count of the at least one second VLSF is integral and greater than zero,” ([para 0122]: “FIG. 26 also shows the same-super-frame of FIG. 25, but indicating the data contents.” The examiner notes that SFU is not a term of art and the language of the instant claim is broad such that a group of symbols in Hreha can reasonable correspond to an SFU.)
“each of the at least one first VLSF has a first duration comprising multiple symbols, each of the at least one second VLSF has a second duration comprising multiple symbols, the first dwell period is an integral multiple of the first duration, the second dwell period is an integral multiple of the second duration,” ([para 0120]: “As can be seen the entire epoch lasts for 1.286334 milliseconds.”)
Hreha does not explicitly disclose the super frames are “variable length” (the term VLSF has been left as VLSF for the sake of ease of readability) nor that “the first duration is different than the second duration”.
However, Dankberg discloses the missing feature “variable length” super frames and that “the first duration is different than the second duration” ([para 0078]: “Referring next to FIG. 8, an embodiment of a downstream channel 800 is shown. The downstream channel 800 includes a series of superframes 804 in succession, where each superframe 804 may have the same size or may vary in size.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha and Dankberg, to modify the superframes disclosed by Hreha, to have variable length as disclosed by Dankberg. The motivation for utilizing variable length superframes is that increases system flexibility, thus enhancing system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg to obtain the invention as specified in the instant claim.
Regarding claim 14, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the beam hopping relay deinterleaves the signal to obtain the first multi-VLSFs for a first beam and the second multi-VLSFs for a second beam.” ([para 0119]: “FIG. 24 graphically depicts how the epochs are assigned to a set of hopping beams in hopping group HG2 (see FIG. 21) over a portion of the hopping period. As can be seen, at no instance in time is any two beams active in the hopping group. That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)
Regarding claim 15, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the first multi-VLSFs comprise a last VLSF that comprises a last SFU that comprises a Beam Hopping Forward Synchronization Pattern (BHFSP) that acts as a buffer for timing synchronization between a transmitter and the beam hopping relay for beam hopping.” ([para 0122]: “The unusable portion of the super-frame, which includes late arrival window 724, payload transition time 722 and early arrival window 726, utilizes the time for transmitting 540 symbols. However, no real data symbols will intentionally be transmitted during these times by the satellite.”)
Regarding claim 18, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the first dwell period and the second dwell period are integral multiples of a dwell period that is less than or equal to the first dwell period and the second dwell period.” (In Fig. 24, beam 2 is 4 epochs and beam 24 is 2 epochs.)
Regarding claim 20, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha further discloses “wherein the beam hopping relay is disposed in a satellite, and the transmitting is performed by a satellite gateway.” ([para 0119]: “That is only one beam is active at a time; however, the feeder beam which communicates with the gateway that supports beams 2, 24, 56, 79, 131, 154 and 190 is always active at each epoch.”)

Claim 5, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha (US 20170289939 A1) in view of Dankberg (US 20090081946 A1) and further in view of Hirsch (US 20150318903 A1).
Regarding claim 5, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg do not explicitly disclose “wherein each of the at least one SFUs concludes with a pilot count of pilot symbols and the pilot count is constant”.
However, Hirsch discloses the missing feature “wherein each of the at least one SFUs concludes with a pilot count of pilot symbols and the pilot count is constant” ([para 0018]: “FIG. 3 shows the structure of a DVB-S2 frame made up of a header of 90 symbols, 300, of a first block 301.sub.1 of 1440 data symbols followed by a first block 302.sub.1 of pilots of 36 symbols, then a second block 301.sub.2 of 1440 data symbols followed by a second block 302.sub.2 of pilots of 36 symbols, and so on.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Hirsch to modify the SFU as disclosed by Hreha, to conclude with constant pilot symbols as disclosed by Hirsch. The motivation for including periodic constant pilot symbols is that it improves synchronization, thus preventing errors, and thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine Hreha with Dankberg and Hirsch to obtain the invention as specified in the instant claim.
Regarding claim 7, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg does not explicitly disclose “wherein the SFU count of the at least one first VLSF is less than 416, the SFU count of the at least one second VLSF is less than 416, and the at least one SFU accommodates 1476 symbols.” 
However, Hirsch discloses the missing feature “wherein the SFU count of the at least one first VLSF is less than 416, the SFU count of the at least one second VLSF is less than 416, and the at least one SFU accommodates 1476 symbols.” ([para 0018]: “FIG. 3 shows the structure of a DVB-S2 frame made up of a header of 90 symbols, 300, of a first block 301.sub.1 of 1440 data symbols followed by a first block 302.sub.1 of pilots of 36 symbols, then a second block 301.sub.2 of 1440 data symbols followed by a second block 302.sub.2 of pilots of 36 symbols, and so on.” Wherein if additional symbols are added for pilots than the number of symbols corresponding to a SFU would be 1476 and the total SFU count would be less than 416.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Hirsch to modify the SFU as disclosed by Hreha, to conclude with constant pilot symbols as disclosed by Hirsch. The motivation for including periodic constant pilot symbols is that it improves synchronization, thus preventing errors, and thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine Hreha with Dankberg and Hirsch 
Regarding claim 16, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg does not explicitly disclose “wherein the SFU count of the at least one first VLSF is less than 416, the SFU count of the at least one second VLSF is less than 416, and the at least one SFU accommodates 1476 symbols.” 
However, Hirsch discloses the missing feature “wherein the SFU count of the at least one first VLSF is less than 416, the SFU count of the at least one second VLSF is less than 416, and the at least one SFU accommodates 1476 symbols.” ([para 0018]: “FIG. 3 shows the structure of a DVB-S2 frame made up of a header of 90 symbols, 300, of a first block 301.sub.1 of 1440 data symbols followed by a first block 302.sub.1 of pilots of 36 symbols, then a second block 301.sub.2 of 1440 data symbols followed by a second block 302.sub.2 of pilots of 36 symbols, and so on.” Wherein if additional symbols are added for pilots than the number of symbols corresponding to a SFU would be 1476 and the total SFU count would be less than 416.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Hirsch to modify the SFU as disclosed by Hreha, to conclude with constant pilot symbols as disclosed by Hirsch. The motivation for including periodic constant pilot symbols is that it improves synchronization, thus preventing errors, and thus enhancing service efficiency and quality. Therefore, it would have been obvious to combine Hreha with Dankberg and Hirsch to obtain the invention as specified in the instant claim.

Claims 8-9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hreha (US 20170289939 A1) in view of Dankberg (US 20090081946 A1) and further in view of Angeletti (US 20150188623 A1).
Regarding claim 8, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg do not explicitly disclose “wherein a carrier symbol rate for the first multi-VLSFs is different than a carrier symbol rate for the second multi-VLSFs.”.
However, Angeletti discloses the missing feature “wherein a carrier symbol rate for the first multi-VLSFs is different than a carrier symbol rate for the second multi-VLSFs.” ([para 0115]: “In practice, not to reduce too much the carrier throughput, no more than 3-4 carriers per user beam shall be envisaged (the bit rate per carrier is inversely proportional to the number of carriers in the given band).” Wherein the case of the carriers of the first multi-VLSFs and second multi-VLSFs being from different bands the symbol rate too would be different.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Angeletti to allow for the multi-VLSFs as disclosed in Hreha, to be on carriers from different bands as disclosed by Angeletti. The motivation for allowing different carriers from different bands is that it increases system flexibility and thus enhances system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg and Angeletti to obtain the invention as specified in the instant claim.
Regarding claim 9, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg do not explicitly disclose “wherein the first multi-VLSFs comprise multi-VLSFs of a first carrier and multi-VLSFs of a second carrier, a first carrier dwell period and a second carrier dwell period are equal to the first dwell period, and a carrier symbol rate for the multi-VLSFs of the first carrier is different than a carrier symbol rate for the multi-VLSFs of the second carrier..”.
However, Angeletti discloses the missing feature “wherein the first multi-VLSFs comprise multi-VLSFs of a first carrier and multi-VLSFs of a second carrier, a first carrier dwell period and a second carrier dwell period are equal to the first dwell period, and a carrier symbol rate for the multi-VLSFs of the first carrier is different than a carrier symbol rate for the multi-VLSFs of the second carrier.” ([para 0115]: “In practice, not to reduce too much the carrier throughput, no more than 3-4 carriers per user beam shall be envisaged (the bit rate per carrier is inversely proportional to the number of carriers in the given band).” Wherein the case of the carriers of the first multi-VLSFs and second multi-VLSFs being from different bands the symbol rate too would be different.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Angeletti to allow for the multi-VLSFs as disclosed in Hreha, to be on carriers from different bands as disclosed by Angeletti. The motivation for allowing different carriers from different bands is that it increases system flexibility and thus enhances system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg and Angeletti 
Regarding claim 17, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg do not explicitly disclose “wherein a carrier symbol rate for the first multi-VLSFs is different than a carrier symbol rate for the second multi-VLSFs.”.
However, Angeletti discloses the missing feature “wherein a carrier symbol rate for the first multi-VLSFs is different than a carrier symbol rate for the second multi-VLSFs.” ([para 0115]: “In practice, not to reduce too much the carrier throughput, no more than 3-4 carriers per user beam shall be envisaged (the bit rate per carrier is inversely proportional to the number of carriers in the given band).” Wherein the case of the carriers of the first multi-VLSFs and second multi-VLSFs being from different bands the symbol rate too would be different.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Hreha, Dankberg, and Angeletti to allow for the multi-VLSFs as disclosed in Hreha, to be on carriers from different bands as disclosed by Angeletti. The motivation for allowing different carriers from different bands is that it increases system flexibility and thus enhances system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg and Angeletti to obtain the invention as specified in the instant claim.
Regarding claim 19, Hreha in view of Dankberg discloses all the features of the parent claim.
Hreha in view of Dankberg do not explicitly disclose “wherein the first multi-VLSFs comprise multi-VLSFs of a first carrier and multi-VLSFs of a second carrier, a first carrier dwell period and a second carrier dwell period are equal to the first dwell period, and a carrier symbol rate for the multi-VLSFs of the first carrier is different than a carrier symbol rate for the multi-VLSFs of the second carrier..”.
However, Angeletti discloses the missing feature “wherein the first multi-VLSFs comprise multi-VLSFs of a first carrier and multi-VLSFs of a second carrier, a first carrier dwell period and a second carrier dwell period are equal to the first dwell period, and a carrier symbol rate for the multi-VLSFs of the first carrier is different than a carrier symbol rate for the multi-VLSFs of the second carrier.” ([para 0115]: “In practice, not to reduce too much the carrier throughput, no more than 3-4 carriers per user beam shall be envisaged (the bit rate per carrier is inversely proportional to the number of carriers in the given band).” Wherein the case of the carriers of the first multi-VLSFs and second multi-VLSFs being from different bands the symbol rate too would be different.)
Hreha, Dankberg, and Angeletti to allow for the multi-VLSFs as disclosed in Hreha, to be on carriers from different bands as disclosed by Angeletti. The motivation for allowing different carriers from different bands is that it increases system flexibility and thus enhances system efficiency. Therefore, it would have been obvious to combine Hreha with Dankberg and Angeletti to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SAAD KHAWAR/Examiner, Art Unit 2412